Gilmore, J.
The petition will be held sufficient, if it appears from its averments (1) that the judicial action of the justice in the case was complete ; (2) that there was a judgment rendered for the plaintiff; and (3) that the justice neglected to perform his ministerial duties.
Under the provisions of our statute, the functions exeiv ffised by a justice in the conducting of a cause before him ■must almost necessarily be partly judicial and partly ministerial. Every act which he is required to perform involving consideration, judgment, or the exercise of a discretion, belong to the class first named; and in reference to these, ■the law will not permit his acts to be questioned in a civil .•action.
The other class embraces all manual or clerical duties, the performance of which is expressly required by law— ¡such as docketing the cause, and recording therein everything that the law requires or directs to be entered, the issuing of executions, etc. Eor neglect in the performance •of duties of this class, the justice will be held responsible ' ■on his official bond.
In this case, if the averments relating to the recovery .-and rendition of the judgment were to be separately considered, in order to determiñe 'whether the justice of the peace, in the case pending before him, as alleged, had rendered a judgment in favor of the plaintiff for ninety dollars and costs, the facts alleged, aud admitted by the demurrer, would require an affirmative determination; for the facts stated would warrant the inference that both the judicial and ministerial duties of the justice had been fully performed in the manner required by law.
These averments, however, constitute only the premise for the assignment of breaches of the condition of the bond; and in doing this, the averments expressly negative the_presumption that the justice had fully performed his ministerial duties in the case, by averring that he had “ neglected to make any record of his said judgment, ex.cept as follows: 1 Judgment $90/ ” This averment also ¿negatives the inference that the judgment in form had not *160been entered upon the docket, but does not negative any direct averment of fact in reference thereto. The question now presented is : Erom all the facts stated in the petition, and admitted by the demurrer, can we say that the judicial action of the justice in the case was complete ? We think an affirmative answer may be given to the question. Although it is not distinctly stated that the words “judgment $90” are entered on the justice’s docket, yet standing in the connection that they do, this intendment must be given to them ; and further, the words quoted will be taken in connection with the direct averments of the petition, and held to make it sufficiently appear that judgment was rendered for the plaintiff.
When the justice had heard and considered the case, and rendered judgment — i. e. determined the rights of the parties — his judicial action was complete and ended. We do» not.say that if the facts all rested in parol that they could be made'available In leading us to this conclusion. But w.e place great weight upon the words “judgment $90,” as they are found upon the docket of the justice. There is much more to be implied from, than is expressed in them. They significantly and distinctly express the idea, and announce the fact that a complete judicial conclusion had been reached, and the evidence of the fact, meager as it. is, is found recorded in the proper place, and is at least primafacie evidence of the main fact sought to be established. The judgment having been rendered,' or, in other words, the rights of the parties determined, the entering of the-judgment on the docket in proper form, and the issuing of execution thereon, were ministerial duties, for the nonperformance of which an action will lie on the official bond of the justice, and breaches of the condition in these respects are distinctly averred.
The judgment of the court of common pleas sustaining the demurrer to. the petition was properly reversed by the-district court.

Motion overruled.